Citation Nr: 1242400	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-31 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

S. M. Kreitlow





INTRODUCTION

The Veteran had active service from September 1980 to September 1984.  The appellant has been determined to be the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2008, as the result of a tumor embolism of the lung and carcinoma of the right kidney.

2.  During his lifetime, the Veteran was not service-connected for any disability, nor had he sought service connection for any disability.

3.  The evidence does not demonstrate that the cause of the Veteran's death was related to his active service.

4.  The Veteran did not serve during a period of war.

5.  The Veteran did not have a claim for VA benefits pending at the time of his death.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2012).

2.  The criteria for entitlement to death pension benefits are not met.  38 U.S.C.A. §§ 1503, 1542, 5103A (West  2002 & Supp. 2012); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272 (2012). 

3.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. §§ 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.1000 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Findings

The Board notes that the appellant's claims for VA death benefits were initially denied in January 2009 because she was not determined to not be eligible because she had not been married to the Veteran for at least one year prior to his death.  The appellant appealed this denial in July 2009 claiming that she and the Veteran had a common law marriage.  In the Statement of the Case, the RO continued the denial, and the appellant perfected an appeal in August 2010.  By administrative decision issued in March 2011, the RO determined that the appellant and Veteran had a "marriage by reputation" that existed from May 14, 1998, until the Veteran's death in July 2008.  Consequently, the marriage was deemed valid, and the appellant was granted surviving spouse status.  

The RO then provided the appellant with notice and assistance in developing her claims for VA death benefits.  In April 2012, it issued a rating decision denying service connection for the cause of the Veteran's death, and issued a Supplemental Statement of the Case in which it continued the denials of service connection for the cause of the Veteran's death, entitlement to death pension benefits, and entitlement to accrued benefits.  The RO certified these issues to the Board as being on appeal.

It is not clear to the Board that the appropriate appeals procedure has been accomplished for these issues to be on appeal.  Nevertheless, given the RO's actions as treating these issues on appeal by issuing a Supplemental Statement of the Case and certifying them to the Board, the Board finds that any jurisdictional defects have been waived by the RO.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (because the appellant was not informed that there was a timeliness issue until his claim was before the Board, the RO had essentially waived any objections it might have offered as to timeliness, and had implicitly accepted the appellant's appeal).  Consequently, the Board finds that it may proceed to adjudicate the merits of the appellant's claims for VA death benefits.

II.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Initially, and with respect to the appellant's death pension benefit and accrued benefit claims, the Board notes that these issues are being denied as a matter of law.  Thus, no further discussion of VA's duties to notify and to assist the appellant in the development of these claims is necessary.  

With respect to the cause of death issue on appeal, the Board notes that, upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, the United States Court of Appeals for Veterans Claims (Court) has held section 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id.

In the present case, notice with respect to the cause of death claim was provided to the appellant in May 2010 and May 2011.  When read as a whole, these notices comply with the requirements set forth in Hupp.  Although these notices were not provided to the appellant prior to the initial adjudication of her claim, they were provided to her before the initial adjudication of this issues on the merits (her claim having initially been denied on lack of status as a surviving spouse).  In any event, any deficiency as to the timing of these notices has been cured by appropriate notice and subsequent adjudication in April 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  

Likewise, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim and was told that it was her responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, she submitted evidence in connection with her claim, which indicates that she knew of the need to provide VA with information and evidence to support her claim.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, that VA has satisfied its "duty to notify" the appellant, and that any error in this regard is harmless.  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  Here, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  The Board notes that, although the appellant submitted some private medical evidence to VA, she has not provided medical releases for VA to obtain any private treatment records despite having been asked to do so.  Indeed, in June 2010, the appellant submitted a VCAA Notice Response form on which she indicated that she had no other information or evidence to submit to support her claim.  VA, therefore, has made every reasonable effort to obtain all records relevant to the appellant's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In the present case, a medical examination is not warranted because the Veteran is deceased.  As to obtaining a medical opinion, VA is not obligated to obtain a medical opinion in relation to the claim for service connection for the cause of the Veteran's death because there is no evidence of record to suggest that the conditions that caused his death are the result of any event, injury or disease incurred in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant at every stage of the appeal of this issue.  Additional efforts to assist or notify her would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.  

III.  Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation is payable to a surviving spouse, child, or parent either because of a service-connected death occurring after December 31, 1956, or pursuant to the election of a surviving spouse, child, or parent, in the case of such a death occurring before January 1, 1957.  38 C.F.R. § 3.5.  Service connection may be established for the cause of a Veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999).  The determination as to whether these Hickson requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Here, the Veteran died on July [redacted], 2008.  According to the death certificate, the immediate causes of death were "tumor embolism of lung" and "carcinoma of right kidney."  There are no contributory causes of death listed.
During the Veteran's lifetime, he was not service-connected for any disability.  Consequently, the issue before the Board is whether either the tumor embolism of his lung or the carcinoma of his right kidney should have been service-connected.  In this regard, the Board notes that the Veteran never filed a claim.  In any event, the Board finds that the competent, credible, probative and persuasive evidence of record fails to demonstrate that the conditions that caused the Veteran's death are related to his active service.

Review of the service treatment records demonstrates that they are silent for any complaints of, treatment for, or diagnosis of a tumor or other disorder of the lungs or any disease related to the right kidney, specifically carcinoma.  Furthermore, at the separation examination in September 1984, the Veteran did not complain of, and no abnormality was found relating to, either his lungs or kidneys.  Moreover, an enlistment examination for the U.S. Naval Reserve conducted in October 1986 also fails to demonstrate a reported history or any current findings of problems with the Veteran's lungs or right kidney.  Consequently, the Board finds that the evidence fails to demonstrate the Veteran had a chronic disease of either his lungs or right kidney during his active service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may also be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

In the present case, the appellant has failed to provide any post-service medical evidence showing treatment for either carcinoma of the right kidney or a tumor embolism of the lungs despite having been advised that she should provide VA with medical evidence to support her claim.  Instead, she submitted unrelated private medical evidence from June 2007 to July 2008 that indicates that the Veteran was treated during that period for plantar fasciitis (foot pain) to include physical therapy, hypertension, type II diabetes mellitus, and polyarthralgias.  Thus, there is no medical evidence to establish when the Veteran was diagnosed to have carcinoma of the right kidney or a tumor embolism of the lung to establish a continuity of symptoms since his separation from service in 1984.  There is also no medical evidence to suggest that any of these conditions shown as treated in these private medical records are related to the cause of the Veteran's death in July 2008, which is essentially cancer.  The appellant has not provided any statement in support of her claim as to why she believes that the cause of the Veteran's death is related to his active service.  Moreover, she has not provided any medical opinion to support her claim that the cause of the Veteran's death is directly related to his active service.  

Furthermore, the Board notes that the Veteran served on active duty from 1980 to 1984.  Thus, he is not entitled to consideration of presumptive service connection as the result of exposure to radiation or herbicides.  See 38 C.F.R. § 3.307(a) and 3.309(d) and (e).  Moreover, as the evidence does not demonstrate that the carcinoma of the Veteran's right kidney or tumor of his lung manifested to a compensable degree within one year of his separation from service, presumptive service connection for a chronic disease pursuant to 38 C.F.R. § 3.307(a) and 3.309(a) is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that service connection is warranted for the cause of the Veteran's death as the evidence fails to demonstrate that he was service-connected during his lifetime for any disability or that the causes of his death (tumor embolism of the lung and carcinoma of the right kidney) are related to his active service and, thus, that service connection should have been established during his life.  The preponderance of the evidence being against the appellant's claim for service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not applicable.  Consequently, the appellant's claim must be denied.

IV.  Death Pension Benefits

Improved pension awarded is a monthly benefit payable by the VA to a surviving spouse of a veteran because of the veteran's nonservice-connected death.  Essentially, the law provides that the Secretary shall pay to the surviving spouse of each veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability based on service during a period of war.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§  3.3(b)(4), 3.23.  

The Veteran served on active duty from September 1980 to September 1984.  Pursuant to law, the Vietnam War ended on May 7, 1975, and the next war, the Persian Gulf War, started on August 2, 1990.  38 C.F.R. § 3.2.  Thus, the Veteran was not on active duty during any period of war and eligibility for death pension benefits is not established.  The appellant's claim must, therefore, be denied as a matter of law.

V.  Accrued Benefits

Certain periodic monetary benefits to which a veteran was entitled at death, or those based on evidence in the veteran's claims folder at the date of death, shall be paid to certain named beneficiaries, ordinarily the veteran's spouse, children or dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed "within one year after the date of [the veteran's] death."  38 C.F.R. § 3.1000(c).

Accrued benefits include those that the veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  Thus, the appellant cannot furnish additional evidence that could be used to substantiate the claim, and VA could not develop additional evidence that would substantiate the claim of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

In the present case, the evidence demonstrates that, prior to the Veteran's death, he was not service-connected for any disability and that he had no claims for service connection pending at the time of his death in July 2008.  Consequently, there is no basis for entitlement to accrued benefits, and this claim must be denied as a matter of law.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


